As filed with the Securities and Exchange Commission on May 12, 2014 File No.333-102461 File No.811-21279 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[x] Pre-Effective Amendment No.[] Post-Effective Amendment No. 20[x] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[x] Amendment No. 21[x] THE MERGER FUND VL (Exact Name of Registrant as Specified in Charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code:(914) 741-5600 Roy D. Behren and Michael T. Shannon Copy to: Jeremy C. Smith THE MERGER FUND VL Ropes & Gray LLP 100 Summit Lake Drive 1211 Avenue of the Americas Valhalla, New York 10595 New York, New York 10036 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [X] Immediately upon filing pursuant to paragraph (b) [] On (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] On (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 20 to the Fund’s Registration Statement on Form N-1A hereby incorporates Parts A, B and C from the Fund’s PEA No. 19 on Form N-1A filed on April 21, 2014.This PEA No. 20 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 19 to the Fund’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Act”) and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of New York and State of New York, on the 12th day of May, 2014. THE MERGER FUND VL By:/s/ Roy Behren Roy Behren Co-President; Treasurer and Trustee By:/s/ Michael T. Shannon Michael T. Shannon Co-President and Trustee Pursuant to the requirements of the Act, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Roy Behren Roy Behren Co-President; Treasurer and Trustee May 12, 2014 /s/ Michael T. Shannon Michael T. Shannon Co-President; Trustee May 12, 2014 /s/ James P. Logan, III* James P. Logan, III Trustee May 12, 2014 /s/ Barry Hamerling* Barry Hamerling Trustee May 12, 2014 /s/ Richard V. Silver* Richard V. Silver Trustee May 12, 2014 /s/ Christianna Wood* Christianna Wood Trustee May 12, 2014 * By:/s/ Roy Behren Roy Behren Attorney-in-Fact** ** Pursuant to Powers of Attorney for each of Barry Hamerling, Richard V. Silver, and Christianna Wood filed as Exhibit (h)(vi) to Post-Effective Amendment No. 19 to the Registration Statement filed on April 21, 2014and a Power of Attorney for James P. Logan, III previously filed as Exhibit (h)(vi) to Post-Effective Amendment No. 16 to the Registration Statement filed on April 26, 2013. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
